t c summary opinion united_states tax_court katherine witherspoon kannard petitioner and james r kannard jr intervenor v commissioner of internal revenue respondent docket no 5633-07s filed date katherine witherspoon kannard pro_se james r kannard jr pro_se john r bampfield for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period other court and this opinion shall not be cited as precedent for any other case in this sec_6015 proceeding petitioner seeks to be relieved from a federal_income_tax liability assessed against her because she filed a joint federal_income_tax return for that year consistent with respondent’s determination denying her administrative request for relief petitioner’s former spouse james r kannard jr intervenor opposes relief background some of the facts have been stipulated and are so found at the time the petition was filed petitioner and intervenor resided at separate addresses in florida petitioner and intervenor were married in date they separated during and were divorced in date they have a daughter and twin sons all minors and all subjects of a hostile custody dispute during the divorce proceedings a social worker involved in the custody dispute described the relationship between petitioner and intervenor as a whirlwind of animosity riddled with he-said she-said accusations of spousal abuse child abuse deception larceny and adultery from their respective presentations at trial it is clear that the whirlwind has lost none of its force petitioner’s unpaid federal_income_tax liability and the resultant dispute with the internal_revenue_service over that liability no doubt exaggerated the resentment each feels towards the other the trial testimony of each was informed not so much by any good-faith attempt to objectively describe relevant events but by the animosity witnessed and described by the social worker consequently rather than accept one version over the other we reject as incredible their conflicting descriptions of the same events that being so our conclusions are supported by factual findings based almost exclusively upon stipulations undisputed testimony or written records petitioner graduated with a bachelor of arts degree in international political science from emory university in starting in and at all times relevant she was employed as a consultant by uniphy management systems uniphy a company that provides medical insurance services to physicians in after interrupting his college education to serve in the u s navy intervenor graduated with a bachelor of science degree in electrical engineering from the university of 2hostilities carried over from disputed domestic relations matters between former or estranged spouses surface all too frequently in sec_6015 proceedings see eg stergios v commissioner tcmemo_2009_15 tennessee soon after graduation he accepted a position with honeywell international inc honeywell in tampa florida petitioner’s and intervenor’s salaries from their respective employers were deposited into one or the other of two joint checking accounts one of which was maintained at the gte federal credit_union the gte joint account these joint checking accounts in addition to a number of credit card accounts were used to pay the couple’s living_expenses intervenor’s employment with honeywell ended in date soon thereafter he withdrew approximately dollar_figure from his employer-based retirement_plan the pension distribution he also applied for and received unemployment_compensation before starting a new job in date the pension distribution and unemployment_compensation were deposited into the gte joint account for each year that they were married including and the year of their divorce petitioner and intervenor elected to file a joint federal_income_tax return the joint federal_income_tax return was prepared and electronically filed using a computer-based income_tax return preparation program the joint_return the income reported on the joint_return does not include the above-referenced pension distribution or unemployment_compensation the omitted items the tax shown on the joint_return does not include the applicable sec_72 additional tax attributable to the pension distribution email communications between petitioner and intervenor during the relevant period demonstrate that petitioner was aware of the omitted items respondent determined a deficiency in petitioner and intervenor’s federal_income_tax and issued a notice_of_deficiency to them on date the deficiency determined in that notice_of_deficiency takes into account the omitted items and the sec_72 additional tax attributable to the pension distribution neither petitioner nor intervenor petitioned this court in response to that notice_of_deficiency and the deficiency and related amounts were assessed in due course discussion in general spouses may elect to file a joint federal_income_tax return for a year even if one spouse had no obligation to file a return for that year sec_6013 spouses electing to do so are jointly and severally liable not only for the entire amount of tax reported on the return but also for any deficiency subsequently determined as well even if all income giving rise to the tax_liability is allocable to only one of them sec_6013 114_tc_276 see sec_1_6013-4 income_tax regs subject_to various conditions and in a variety of ways an individual who has made a joint_return may elect to seek relief from the joint_and_several_liability arising from that joint_return sec_6015 there are three types of relief available under sec_6015 in general subsection b provides full or apportioned relief from joint_and_several_liability subsection c provides proportionate tax relief to divorced or separated taxpayers and subsection f provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c petitioner requests relief under all of the above-referenced subsections of sec_6015 because she was aware of the omitted items however she is not entitled to relief under subsection b or c see sec_6015 c c 872_f2d_1499 11th cir affg tcmemo_1988_63 114_tc_333 94_tc_126 affd 992_f2d_1132 11th cir that being so we consider de novo her entitlement to equitable relief under subsection f porter v commissioner t c __ a taxpayer is entitled to sec_6015 relief if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 taking into account the factors the commissioner considers in matters such as this see revproc_2003_61 2003_2_cb_296 we find that it would not be inequitable to hold petitioner liable for joint_and_several income_tax_liability that arises from the joint federal_income_tax return filed with intervenor and therefore petitioner is not entitled to relief from that liability under sec_6015 little would be gained by burdening this opinion with a discussion of each of the factors contained in the above- referenced revenue_procedure see sec_7463 last sentence suffice it to note that petitioner’s actual knowledge of the omitted items although not determinative weighs heavily against relief see stolkin v commissioner tcmemo_2008_211 revproc_2003_61 sec_4 a iii c b pincite as does her failure to establish that she did not significantly benefit from the omitted income or she would suffer economic hardship if she were required to pay the income_tax_liability to reflect the foregoing decision will be entered for respondent
